Citation Nr: 0510955	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
March 1946.  He was a prisoner of war (POW) from April 10, 
1942, to July 31, 1942.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.


FINDING OF FACT

The veteran's current arthritis did not have its onset during 
active service and did not result from disease or injury in 
service, and traumatic arthritis has not been diagnosed.


CONCLUSION OF LAW

The criteria for service connection for arthritis have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of a July 2001 development letter from the RO 
to the veteran.  He was told of what was required to 
substantiate his service connection claim and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  In December 2003, another development 
letter was sent from the RO to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The record contains the veteran's available service records 
and the reports from pertinent VA examinations dated in 
December 1989 and July 2001.  All relevant, identified post-
service evidence is of record.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  To prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The evidence, such as a January 2004 medical certification of 
treatment, demonstrates the veteran suffers from arthritis.  
The evidence, however, does not show that his arthritis is 
related to service.  

The limited service records do not support the claim.  An 
Affidavit for Philippine Army Personnel, completed in October 
1945, indicates the veteran incurred no wounds or illnesses 
in service.  Another Affidavit for Philippine Army Personnel 
was completed in February 1946.  Again, the veteran reported 
incurring no wounds or illnesses in service.  

Similarly, the limited post-service evidence does not tend to 
show that the veteran's arthritis is related to service, as 
it suggests it began many years after service.  VA 
examination completed in December 1989 found no 
musculoskeletal abnormalities.  An April 2001 treatment 
certification from Dr. Edgar Ernie includes a diagnosis of 
osteoarthritis and a statement the veteran has been treated 
by Dr. Ernie since 1993.  There is no competent evidence 
placing the onset of arthritis before Dr. Ernie's treatment 
period.  

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  There is no evidence in the year 
following service separation, and as noted above, the medical 
evidence places the onset of arthritis many years after 
service.  Presumptive service connection on this basis is 
therefore unwarranted. 

If a veteran is a former prisoner of war, post-traumatic 
osteoarthritis shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  69 Fed. Reg. 60,083-60,090 
(to be codified at 38 C.F.R. § 3.309(c).

The veteran is a former POW, and he contends that he suffers 
from traumatic arthritis.  He specifically argues that the 
physical abuse and illnesses he experienced during his 
internment resulted in traumatic arthritis. 

The veteran's and his daughter's opinions regarding the 
etiology of his arthritis have no probative value.  Neither 
the Board nor the veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).   

Traumatic arthritis is "inflammation of the joint caused by 
physical trauma."  Martin v. Derwinski, 1 Vet. App. 411, 412 
(1991).  In this case, traumatic arthritis has never been 
diagnosed, and no medical professional has ever attributed 
the current arthritis to any specific trauma or illness, to 
include those listed by the veteran in his VA Form 10-0048, 
Former POW Medical History.

Private treating physicians have limited the current 
diagnosis to osteoarthritis.  See Bierman v. Brown, 6 Vet. 
App. 125, 126 (1994) (osteoarthritis is noninflammatory 
degenerative joint disease occurring chiefly in older 
persons, characterized by degeneration of the articular 
cartilage, hypertrophy of bone at the margins, and changes in 
the synovial membrane).  The July 2001 VA joints examination 
revealed nothing more than degenerative joint disease of the 
knees with chondrocalcinosis.  See Greyzck v. West, 12 Vet. 
App. 288. 291 (1999) (the term osteoarthritis is a synonym of 
the terms degenerative arthritis and degenerative joint 
disease).  As there is no competent evidence the veteran 
suffers from traumatic arthritis, presumptive service 
connection on the basis of the veteran's POW status is not 
for application.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   


ORDER

Entitlement to service connection for arthritis is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


